AMENDED OPINION

GRIESA, District Judge.
Plaintiffs are the beneficial owners of certain bond indebtedness issued by defendants The Republic of Argentina and The Province of Buenos Aires (hereinafter referred to jointly as the “Republic”). The Republic defaulted on such indebtedness in December 2001 during a profound fiscal crisis. Plaintiffs are suing to recover amounts due to them as a result of the default and have moved for summary judgment.
The motions are granted.
FACTS
The bond indebtedness at issue is governed by one of four agreements: (1) a Fiscal Agency Agreement dated October 19, 1994 (the “1994 FAA”), (2) a Fiscal Agency Agreement dated December 10, 1993 (the “1993 FAA”), (3) a Floating Rate and Bond Exchange Agreement dated December 6, 1992 (the “FRB Agreement”), and (4) an Indenture dated July 8, 1998 (the “1998 Indenture”). The 1994 FAA is the same agreement that governed the bond indebtedness on which this court granted summary judgment to the plaintiffs in Lightwater Corporation Ltd. v. Republic of Argentina, No. 02 Civ. 3804, 2003 WL 1878420 (S.D.N.Y. Apr. 14, 2003). Section 22 of the 1994 FAA, Section 20 of the 1993 FAA, Section 6.07 of the FRB Agreement and Section 113(c) of the Indenture state that the Republic waives sovereign immunity and consents to jurisdiction in any state or federal court in the borough of Manhattan in the City of New York. All four agreements provide that the Republic’s obligations on the bonds are unconditional and that failure to make any payment of principal or interest for 30 days after the applicable payment date constitutes an event of default. A declaration by the Republic of a moratorium on the payment of principal or interest on its public external indebtedness is an event of default as well. Paragraph 12 of the 1994 FAA provides for acceleration of principal if there is a failure to pay interest or a moratorium. If either of these events occurs,
each holder of Securities and such Series may by such notice in writing declare the principal amount of Securities of such Series held by it to be due and payable immediately....
The 1993 FAA contains similar language.
*434The FRB Agreement and the 1998 Indenture both permit acceleration of principal only by holders of at least 25% in aggregate of the outstanding principal amount of the bonds under each agreement.
On December 24, 2001 the Republic declared a moratorium on payments of principal and interest on the external debt of the Republic. The court refers to its previous opinions for a description of the circumstances of these defaults. Lightwater, 2003 WL 1878420, at *2; Applestein v. Province of Buenos Aires, No. 02 Civ. 1773, 2003 WL 1990206, at *1 (S.D.N.Y. Apr. 29, 2003). On June 10, 2003, plaintiffs sent notices to Bankers Trust Company, the Fiscal Agent of The Republic of Argentina, declaring the principal amounts of the debt securities governed by the 1994 FAA and 1993 FAA held by each plaintiff to be immediately due and payable.
The bonds that are the subject of this action are listed hereafter. Also listed are the amounts of the beneficial interests owned by each plaintiff.1
The following tables contain the necessary identifying information regarding each plaintiffs beneficial interests in bonds.

Table 1.

Plaintiff Bond Holder or Beneficial Ovmer: Marland International, S.A.
Face Value: U.S. $ 45,000.00
CUSIP No., ISIN No., CUSIP No. 040114AZ3;
BB No.: ISIN No. US04114AZ32
Date Of Issuance: December 4,1998.
Date Of Maturity: December 4, 2005.

Interest Rate/Payable: 11 %

Date Of Purchase: On or about November 14, 2002.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (PAA; FRB; Indenture; Offering Prospectus; Certificates, etc.) PAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 2.

Plaintiff Bond Holder or Beneficial Owner: Marland International, S.A.
Face Value: U.S. $ 400,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AN0; ISIN No. US040114AN02
Date Of Issuance: September 10, 1996.
Date Of Maturity: September 10, 2006.

Interest Rate/Payable: 11%

Date Of Purchase: On or about November 14, 2002.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; FRB; Indenture; Offering Prospectus; Certificates, etc.) PAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 3.

*435Plaintiff Bond Holder or Beneficial Owner: Marland International, S.A.
Face Value: U.S. $ 250,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GD6; ISIN No. US040114GD65
Date Of Issuance: February 21, 2001
Date Of Maturity: February 21, 2012
Interest Rate/Payable: 12.375 %
Date Of Purchase: On or about November 14, 2002.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; FRB; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.
Table J.
Plaintiff Bond Holder or Beneficial Owner: Marland International, S.A.
Face Value: U.S. $ 243,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GA2; ISIN No. US040114GA27
Date Of Issuance: June 15, 2000
Date Of Maturity: June 15, 2015
Interest Rate/Payable: 11.75 %
Date Of Purchase: On or about November 14, 2002.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; FRB; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 5.

Plaintiff Bond Holder or Beneficial Owner: Marland International, S.A.
Face Value: U.S. $ 102,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. P04981CE7R; ISIN No. XS0043120582
Date Of Issuance: March 31,1993
Date Of Maturity: March 29, 2005.
Interest Rate/Payable: Floating Interest Rate.
Date Of Purchase: On or about November 14, 2002.
Acceleration: N/A.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FRB Agreement dated December 6,1992.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 6.

Plaintiff Bond Holder or Beneficial Owner: Susan Etevob
Face Value: U.S. $ 30,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AV2; ISIN No. US040114AV28
Date Of Issuance: September 19,1997.
Date Of Maturity: September 19, 2027
Interest Rate/Payable: 9.75 %
Date Of Purchase: Between January 20,1998 and March 20, 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from from Caja de Valores dated December 31, 2003.

Table 7.

Plaintiff Bond Holder or Beneficial Owner: Lis Carina Medina
Face Value: U.S. $ 51,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AR1; ISIN No. US040114AR16
Date Of Issuance: January 30,1997.
Date Of Maturity: January 30, 2017
*436Interest Rate/Payable: 11.375 %
Date Of Purchase: Between August 9, 2001 and October 12, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Caja de Valores dated March 31, 2004.

Table 8.

Plaintiff Bond Holder or Beneficial Owner: Lis Carina Medina
Face Value: U.S. $ 95,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GF1; ISIN No. US040114GF14
Date Of Issuance: December 19, 2001.
Date Of Maturity: December 19, 2008
Interest Rate/Payable: 7 %
Date Of Purchase: Between August 9, 2001 and October 12, 2001.
Acceleration: Notice sent June 10,2003.
Contrató Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Caja de Valores dated March 31,2004.

Table 9.

Plaintiff Bond Holder or Beneficial Owner: Lis Carina Medina
Face Value: U.S. $ 30,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GG9; ISIN No. US040114GG96
Date Of Issuance: June 19, 2001.
Date Of Maturity: June 19, 2018.
Interest Rate/Payable: 12.25 %
Date Of Purchase: Between August 9, 2001 and October 12, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Caja de Valores dated March 31, 2004.

Table 10.

Plaintiff Bond Holder or Beneficial Owner: Lis Carina Medina
Face Value: U.S. $ 110,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GH7; ISIN No. US040114GH79
Date Of Issuance: None given.
Date Of Maturity: June 19, 2031.
Interest Rate/Payable: 12 %
Date Of Purchase: Between August 9, 2001 and October 12, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Caja de Valores dated March 31, 2004.

Table 11.

Plaintiff Bond Holder or Beneficial Owner: Juan Jose Rizzo and Claudia Aurora Sabatini Bartra
Face Value: U.S. $ 60,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. P04981CF4; ISIN No. XS0043120236; BB No. 040998AD8
Date Of Issuance: Not provided.
Date Of Maturity: March 31, 2005.
Interest Rate/Payable: Floating Interest Rate.
Date Of Purchase: On or about May 23, 2000.
Acceleration: N/A.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FRB Agreement dated December 6,1992.
Evidence of Ownership *437Proffered: (Account Statements; Letters; Notarized Statements, etc.) *436Account statement from *437Citicorp Financial Services Corporation dated April 30, 2004.

Table 12.

Plaintiff Bond Holder or Beneficial Owner: Maria Alejandra Terra Eisso
Face Value: U.S. $ 220,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GF1; ISIN No. US040114GF14
Date Of Issuance: December 19, 2001.
Date Of Maturity: December 19, 2008
Interest Rate/Payable: 7 %
Date Of Purchase: Between August 1 and October 30, 2001.
Acceleration: Notice sent June 10, 2003.2
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Certieieation from Caja de Valores dated May 17, 2004.

Table IS.

Plaintiff Bond Holder or Beneficial Owner: Golsun, S.A.
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AH3; ISIN No. US040114AH34
Date Of Issuance: December 20,1993.
Date Of Maturity: December 20, 2003.
Interest Rate/Payable: 8.375 %
Date Of Purchase: On or about November 10, 2000.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated December 10, 1993.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Clariden Bank dated May 28, 2004.

Table II.

Plaintiff Bond Holder or Beneficial Owner: Golsun, SA.
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AZ3; ISIN No. US04114AZ32
Date Of Issuance: December 4,1998.
Date Of Maturity: December 4, 2005.
Interest Rate/Payable: 11%
Date Of Purchase: On or about November 10, 2000.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Clariden Bank dated May 28, 2004.

Table 15.

Plaintiff Bond Holder or Beneficial Owner: Golsun, S.A.
Face Value: U.S. $ 50,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GF1; ISIN No. US04114GF14
Date Of Issuance: December 19, 2001.
Date Of Maturity: December 19, 2008.
Interest Rate/Payable: 7 %
Date Of Purchase: On or about August 2, 2001.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership *438Proffered: (Account Statements; Letters; Notarized Statements, etc.) *437Account statement from *438Clariden Bank dated May 28, 2004.

Table 16.

Plaintiff Bond Holder or Beneficial Owner: Golsun, S.A.
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 11942XAA3; ISIN No. US11942XAA37
Date Of Issuance: March 15,1999.
Date Of Maturity: March 15, 2002.
Interest Bate/Payable: 12.5 %
Date Of Purchase: On or about June 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) Indenture dated July 8, 1998.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Clariden Bank dated May 28, 2004.

Table 17.

Plaintiff Bond Holder or Beneficial Owner: Golsun, S.A.
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 11942XAPO; ISIN No. US11942XAP06
Date Of Issuance: August 1, 2000.
Date Of Maturity: August 1, 2003.
Interest Rate/Payable: 12.5 %
Date Of Purchase: On or about June 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) Indenture dated July 8, 1998.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Clariden Bank dated May 28, 2004.

Table 18.

Plaintiff Bond Holder or Beneficial Owner: Hector Aníbal Perez, Nelida Guarnieri, and Laura Perez
Face Value: U.S. $ 79,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114BE9; ISIN No. US040114BE93
Date Of Issuance: April 7,1999.
Date Of Maturity: April 7, 2009.
Interest Rate/Payahle: 11.75 %
Date Of Purchase: On or about October 24, 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Letter from Citicorp Financial Services Corporation dated October 30, 2003.

Table 19.

Plaintiff Bond Holder or Beneficial Owner: Juan Alberto Jose and Patricia G. Dalla Verde
Face Value: U.S. $ 70,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 04O114AN0; ISIN No. US040114AN02
Date Of Issuance: September 10,1996.
Date Of Maturity: September 10, 2006.
Interest Rate/Payable: 11 %
Date Of Purchase: Between April 20, 1999 and April 20, 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Citicorp Financial Services Corporation dated September 30, 2003.

Table 20.

Plaintiff Bond Holder or Beneficial Owner: Juan Alberto Jose and Patricia G. Dalla Verde
Face Value: U.S. $ 27,000.00
CUSIP No., ISIN No., *439BB No.: *438CUSIP No. 040114AR1; *439ISIN No. US040114AR16
Date Of Issuance: January 30,1997.
Date Of Maturity: January 30, 2017.
Interest Rate/Payable: 11.375 %
Date Of Purchase: Between April 20, 1999 and April 20, 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Citicorp Financial Services Corporation dated September 30,2003.

Table 21.

Plaintiff Bond Holder or Beneficial Owner: Jose Luis Quatrini
Face Value: U.S. $ 61,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AN0; ISIN No. US040114AN02
Date Of Issuance: September 10, 1996.
Date Of Maturity: September 10, 2006.
Interest Rate/Payable: 11 %
Date Of Purchase: Between April 20, 1999 and April 20, 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Citicorp Financial Services Corporation dated March 31,2004.

Table 22.

Plaintiff Bond Holder or Beneficial Owner: Mario Alberto Ruiz
Face Value: U.S. $ 40,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AR1; ISIN No. US040114AR16
Date Of Issuance: January 30,1997.
Date Of Maturity: January 30, 2017.
Interest Rate/Payable: 11.375 %
Date Of Purchase: Between November 27, 2000 and August 14, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Caja de Valores dated December 31, 2003.

Table 23.

Plaintiff Bond Holder or Beneficial Owner. Grenfield International
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AN0; ISIN No. US040114AN02
Date Of Issuance: September 10, 1996.
Date Of Maturity: September 10,2006.
Interest Rate/Payable: 11 %
Date Of Purchase: On or about June 15, 1999.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from HSBC Republic dated November 4, 2003.

Table 2U.

Plaintiff Bond Holder or Beneficial Owner: Grenfield International
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GD6; ISIN No. US040114GD65
Date Of Issuance: February 21,2001
Date Of Maturity: February 21, 2012
Interest Rate/Payable: 12.375 %
Date Of Purchase: On or about February 23, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: *440(FAA; Indenture; Offering Prospectus; Certificates, etc.) *439FAA dated October 19, *4401994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from HSBC Republic dated November 4, 2003.

Table 25.

Plaintiff Bond Holder or Beneficial Owner: Farigold Trade S.A.
Face Value: U.S. $ 410,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GF1; ISIN No. US040114GF14
Date Of Issuance: December 19, 2001.
Date Of Matwrity: December 19, 2008
Interest Rate/Payable: 7 %
Date Of Purchase: On or about February 2003.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31,2003.

Table 26.

Plaintiff Bond Holder or Beneficial Owner: Farigold Trade S.A.
Face Value: U.S. $ 190,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AR1; ISIN No. US040114AR16
Date Of Issuance: January 30, 1997.
Date Of Maturity: January 30, 2017
Interest Rate/Payable: 11.375 %
Date Of Purchase: On or about February 2003.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 27.

Plaintiff Bond Holder or Beneficial Oumer: Farigold Trade S.A.
Face Value: U.S. $ 105,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AV2; ISIN No. US040114AV28
Date Of Issuance: September 19,1997.
Date Of Maturity: September 19, 2027
Interest Rate/Payable: 9.75 %
Date Of Purchase: On or about February 2003.
Acceleration: Notice sent on June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 28.

Plaintiff Bond Holder or Beneficial Owner: Claudio Martinez and Liliana Graciela Doval
Face Value: U.S. $ 50,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114FC9; ISIN No. US040114 FC91
Date Of Issuance: None given.
Date Of Maturity: March 15,2010.
Interest Rate/Payable: 11.375 %
Date Of Purchase: On or about January 16, 2001 and February 13, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Letter from Banca Nazionale del Lavoro dated November 17,2003.

Table 29.

*441Plaintiff Bond Holder or Beneficial Owner: Claudio Martinez and Liliana Graciela Doval
Face Value: U.S. $ 48,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AK1; ISIN No. US040114AR16
Date Of Issuance: January 30, 1997.
Date Of Maturity: January 30,2017.
Interest Rate/Payable: 11.375 %
Date Of Purchase: On or about June 12, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Letter from Banca Nazionale del Lavoro dated November 17, 2003.

Table SO.

Plaintiff Bond Holder or Beneficial Oumer: Claudio Martinez and Liliana Graciela Doval
Face Value: U.S. $ 22,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114GD6; ISIN No. US040114GD65
Date Of Issuance: February 21, 2001
Date Of Maturity: February 21, 2012
Interest Rate/Payable: 12.375 %
Date Of Purchase: On or about June 6 and August 1, 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Letter from Banca Nazionale del Lavoro dated November 17, 2003.

Table SI.

Plaintiff Bond Holder or Beneficial Owner. Francisco de Gamboa, Rafael de Gamboa, Ignacio de Gamboa, Javier I de Gambo and Cecilia C. Peluffo
Face Value: U.S. $ 1,025,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AH3; ISIN No. US040114AH34
Date Of Issuance: December 20,1993.
Date Of Maturity: December 20, 2003.
Interest Rate/Payable: 8.375 %
Date Of Purchase: Between May 1997 and May 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated December 10, 1993.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account confirmations from Banco Bilbao Vizcaya Argentaría dated November 18, 2003.

Table S2.

Plaintiff Bond Holder or Beneficial Oumer: Francisco de Gamboa, Rafael de Gamboa, Ignacio de Gamboa, Javier I de Gambo and Cecilia C. Peluffo
Face Value: U.S. $ 1,080,000.00
CUSIP No., ISIN No., BB No.: CUSIP NO.040114AN0; ISIN No. US040114AN02
Date Of Issuance: September 10,1996.
Date Of Maturity: September 10, 2006.
Interest Rate/Payable: 11 %
Date Of Purchase: Between May 1997 and May 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence ofOumership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account confirmations from Banco Bilbao Vizcaya Argentaría dated November 18, 2003.

Table SS.

Plaintiff Bond Holder or Beneficial Oumer: Francisco de Gamboa, Rafael de Gamboa, Ignacio de Gamboa, Javier I de Gambo and Cecilia C. Peluffo
Face Value: U.S. $ 310,000.00
CUSIP No., ISIN No., *442BB No.: *441CUSIP No. 040114BE9; *442ISIN No. US040114BE93
Date Of Issuance: April 7,1999.
Date Of Maturity: April 7, 2009.
Interest Rate/Payable: 11.75 %
Date Of Purchase: Between May 1997 and May 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account confirmations from Banco Bilbao Vizcaya Argentaría dated November 18, 2003.

Table SI.

Plaintiff Bond Holder or Beneficial Owner: Witkron S.A.
Face Value: U.S. $ 355,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. P04981CF4; ISIN No. XS0043120236
Date Of Issuance: Not provided.
Date Of Maturity: March 31, 2005.
Interest Rate/Payable: Floating Interest Rate.
Date Of Purchase: On or about October 23, 2000.
Acceleration: N/A.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FRB Agreement dated December 6,1992.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from BankBoston dated June 11, 2004.

Table 35.

Plaintiff Bond Holder or Beneficial Owner: Silvia Alcira Murillo de Gebert and Enrique Antonio Julio Gebert
Face Value: U.S. $ 187,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AZ3; ISIN No. US04114AZ32
Date Of Issuance: December 4,1998.
Date Of Maturity: December 4, 2005.
Interest Rate/Payable: 11 %
Date Of Purchase: Between October and December 1999.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Certification from Caja de Valores dated April 7, 2004.

TabU 36.

Plaintiff Bond Holder or Beneficial Oumer: Laynel Corporation
Face Value: U.S. $ 200,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114BE9; ISIN No. US040114BE93
Date Of Issuance: April 7,1999.
Date Of Maturity: April 7, 2009.
Interest Rate/PayabU: 11.75 %
Date Of Purchase: Between October and November 2001.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 37.

Plaintiff Bond Holder or Beneficial Owner: Laynel Corporation
Face Value: U.S. $ 40,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114AZ3; ISIN No. US04114AZ32
Date Of Issuance: December 4,1998.
Date Of Maturity: December 4, 2005.
Interest Rate/PayabU: 11 %
Date Of Purchase: Between November 2000 and March 2001.
Acceleration: Notice sent June 10, 2003.
*443Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.

Table 38.

Plaintiff Bond Holder or Beneficial Owner: Laynel Corporation
Face Value: U.S. $ 100,000.00
CUSIP No., ISIN No., BB No.: CUSIP No. 040114BC3; ISIN No. US040114BC38
Date Of Issuance: Not provided.
Date Of Maturity: February 25, 2019.
Interest Bate/Payable: 12.125 %
Date Of Purchase: On or about May 2000.
Acceleration: Notice sent June 10, 2003.
Contract Documents: (FAA; Indenture; Offering Prospectus; Certificates, etc.) FAA dated October 19, 1994.
Evidence of Ownership Proffered: (Account Statements; Letters; Notarized Statements, etc.) Account statement from Wachovia Securities dated October 31, 2003.
DISCUSSION
This Court has already granted summary judgment in other cases to plaintiffs seeking to collect on the Republic’s defaulted bonds issued under the 1994 FAA, the 1993 FAA, the FRB Agreement and the 1998 Indenture. This has occurred in Lightwater, supra, Applestein, supra, Mazzini v. Republic of Argentina, No. 03 Civ. 8120, 2005 WL 743090, 2005 U.S. Dist. LEXIS 5692 (S.D.N.Y. Mar. 31, 2005), and other cases. Only certain specific issues need to be discussed in connection with the present motion.

Standing and Proof of Ownership

In the two opinions in Fontana v. Republic of Argentina, 415 F.3d 238 (2d Cir.2005), and Applestein v. Province of Buenos Aires, 415 F.3d 242 (2d Cir.2005), the Second Circuit has held that an owner of a beneficial interest, such as plaintiffs here, must receive authorization from the registered holder of the bond before it may sue, but that such authorization may be granted subsequent to the filing of a lawsuit. Alternatively, the Republic may waive the authorization requirement.
The Republic has agreed to waive objections based on lack of authorization where the court makes a finding of current ownership. See Transcript, March 28, 2006, Cilli v. Republic of Argentina (04 Civ. 6594).
Here, plaintiffs have adequately demonstrated through their account statements that owned the beneficial interests as of various dates in 2003 and 2004. There is no evidence of any change of ownership thereafter.
CONCLUSION
The motions for summary judgment are granted. Judgment will be entered for the principal amount of the bonds plus accrued interest. With respect to the bonds issued under the FRB Agreement and the 1998 Indenture, judgment will be entered for any payments on those bonds that are due and unpaid as of the time of judgment.
The parties shall consult with one another concerning the form of the judgment and the amounts of interest that should be awarded in the judgment. If the parties are unable to reach agreement on those subjects, they shall jointly submit an agreed proposed judgment to the court. If the Republic and any plaintiff are unable to reach agreement on those subjects, that plaintiff shall submit a proposed judgment to the court, and the Republic shall submit any objections to that plaintiffs proposed judgment within five business *444days thereafter. The court will then resolve any remaining disagreements.
SO ORDERED.

. The court notes the distinction between bonds and beneficial interests. In some previous opinions, the court has simply referred to the plaintiffs as owners of "bonds,” when in fact plaintiffs are technically owners of "beneficial interests in bonds.” The Republic actually issues "a bond” to a depository. The depository, in some form, issues "par-ticipations” to brokers, who sell "beneficial interests” to purchasers. These beneficial interests are identified by reference to the underlying bond (CUSIP or ISIN number or both; date of issuance and maturity; rate of interest) and the principal amount of the beneficial interest. This distinction is discussed more fully in Million Air Corp. v. Republic of Argentina, No. 04 Civ. 1048, 2005 WL 2656126, 2005 U.S. Dist. LEXIS 23904 (S.D.N.Y. Oct. 17, 2005).


. This beneficial interest was properly accelerated notwithstanding a typographical error in the notice of acceleration.